Citation Nr: 1015558	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-19 211	)	DATE
	)
      RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for post-operative 
residuals of breast cancer, including bilateral mastectomies, 
due to radiation exposure.  



REPRESENTATION

Veteran represented by:	Robert W. Legg, Esq.



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to June 1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the RO.  

In a June 2004 decision, the Board denied the Veteran's claim 
of service connection.  

The Veteran, in turn, filed a Motion for Reconsideration in 
July 2007, which the Board granted in January 2008.  

In a second decision issued in May 2008 by an expanded panel 
of the Board, as provided by 38 U.S.C.A. § 7103(b), the Board 
again denied the claim for service connection.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In April 2009, the Court granted the parties' Joint Motion 
for Vacatur and Remand, vacating the Board's decision as to 
the issue of service connection for post-operative residuals 
of breast cancer, including bilateral mastectomies, due to 
radiation exposure and remanding the claim to the Board for 
further proceedings consistent with the Joint Motion.  

In March 2010, the Veteran's attorney submitted a written 
statement from the Veteran and an opinion of a private 
certified health physicist (CHP) directly for the Board's 
consideration.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.  


REMAND

The Veteran contends that she currently suffers from post-
operative residuals of breast cancer, including bilateral 
mastectomies, due to radiation exposure in service.  
Specifically, she claims that while on active duty in the US 
Navy from 1985 to 1990 she served as a dental technician and 
was exposed to radiation, from taking both intraoral and 
extraoral radiographs.  The Veteran asserts that among her 
duties was assisting dental officers and taking X-rays, and 
that she did not wear lead lined protective equipment or a 
film badge as she operated old and outdated stand alone 
panoramic X-ray machines, wall mounted X-ray machines, floor 
mounted units, and mobile units while working at the Naval 
dental Clinic in Subic Bay, the Philippines.  The Veteran has 
submitted a number of treatises and Internet research 
documents in support of her claim.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. §3.303(b) 
(2009).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. §3.303(d) 
(2009).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  

The term "radiation-risk activity" includes (1) on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device; (2) the occupation of Hiroshima or 
Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946; (3) internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; and (4) certain service on 
the grounds of a gaseous diffusion plant in Paducah, 
Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, 
Tennessee; or certain service on Amchitka Island, Alaska.  
See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2009).  

Once a claimant has established a diagnosis of a radiogenic 
disease within the specified period and claims that the 
disease is related to radiation exposure while in service, VA 
must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  

After it is determined by the dose assessment that the 
veteran was exposed to radiation, the RO is then required to 
refer the case to the Under Secretary for Benefits for 
further consideration.  38 C.F.R. § 3.311(b).  

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).  

After referral, the Under Secretary for Benefits must then 
determine the likelihood that the claimant's exposure to 
radiation in service resulted in the radiogenic disease.  38 
C.F.R. § 3.311(c)(1).  This section provides two options:

(i) If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical evidence 
supports the conclusion it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim under the 
applicable factors specified in paragraph (e) of this 
section.  

(ii) If the Under Secretary for Benefits determines there is 
no reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction, 
in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(1).  

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to radiation exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Breast cancer is listed as a radiogenic disease under 38 
C.F.R. § 3.311(b).  However, since the term "radiation-risk 
activity" does not include working as an X-ray technician, 
presumptive service connection is not warranted in this case, 
regardless of the fact that breast cancer is included in the 
list of presumptive diseases.  Hence, the claim for service 
connection must be considered on a direct basis.  

Service records indicate that the Veteran's military 
occupational specialty (MOS) was dental technician, that she 
received training concerning prenatal radiation exposure, and 
that she consented to working in an occupation involving 
prenatal occupational exposure to ionizing radiation.  

VA and private treatment records, dated from September 2001 
to February 2002, reflect that the Veteran was diagnosed with 
breast cancer, for which she underwent a bilateral mastectomy 
and chemotherapy.  

Notably, an August 2002 statement from a VA adult nurse 
practitioner and a September 2002 statement from a private 
oncologist show the opinion that the Veteran's breast cancer 
could, as likely as not, have been caused by exposure to 
radiation while performing her duties as a dental technician.  
However, an August 2002/January 2003 VA examiner opined that 
the risk of developing breast cancer as a result of common 
diagnostic procedures is minimal, and, citing to an article, 
noted that radiology technologists, including dental 
technicians, do not have an increased incidence of breast 
cancer.  

In May 2003 the Director of Compensation and Pension Services 
sought a radiation review under 38 C.F.R. § 3.311 from the 
Under Secretary of Health.  Later that month, the Chief of 
Public Health and Environmental Hazards Officer, a medical 
doctor, indicated that, based on a report from the Naval 
Dosimetry Center, it was estimated that the Veteran was 
exposed to a dose of 0.041 rem. of ionizing radiation, based 
on a period of exposure from August 1988 to February 1990, 
during service.  The physician further noted that exposure to 
20.62 rads or less at age 21 provided a 99 percent 
credibility that there was no reasonable possibility that it 
was as likely as not that the Veteran's breast cancer was 
related to exposure to ionizing radiation in service.  

Further, a May 2003 Advisory Opinion Memorandum from the 
Director of the Compensation and Pension Service shows that, 
based on the reports of the Naval Dosimetry Center and the 
Chief of Public Health and Environmental Hazards Officer, the 
Under Secretary for Health advised that it was unlikely that 
the Veteran's breast cancer was related to exposure to 
ionizing radiation in service.  

In its April 2009 Joint Motion for Vacatur and Remand, the 
Court ordered that the Naval Dosimetry Center report of a 
probable dose estimate for the Veteran of 00.041 rem. was 
based upon exposure from August 1988 to February 1990, when 
in fact, the Veteran was a dental technician throughout her 
service from 1985 to 1990.  As such, the Court noted that the 
Board based its June 2004 and May 2008 decisions on a medical 
opinion based on an inaccurate estimate.  

A March 2010 dose estimate from a private CHP reveals the 
opinion that the Veteran's occupational dose was likely to be 
substantially higher than 00.041 rem., or 41 mrem, after 
factoring in missed and unmonitored external dose 
projections.  The private CHP concluded that, based on a 
review of the record, if the Veteran's dose were 
reconstructed using principles similar to those applied by 
the National Institute of Occupational Safety and Health 
(NIOSH) and the Energy Employees Occupational Illness 
Compensation Program Act (EEOICPA), her reconstructed 
external dose to the breast tissue would likely be over 400 
mrem, which is an order of magnitude higher than the official 
dose of record reported by the Navy.  The private CHP noted 
that, depending on the frequency that certain practices 
occurred such as holding films in place for patients and the 
lack of lead apron use, and the designs of the equipment and 
facilities, even higher doses are plausible.  The private CHP 
based his opinion on the Dental Assistant Basic Rate Training 
Manual for Dental technicians for the Veteran's official 
service job description.   

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
invoking its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  

The Board finds that the RO should, again, refer the claim to 
the Under Secretary for Health, who will be responsible for 
preparation of a new dose estimate, to the extent feasible, 
based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  The Under Secretary for Health should 
specifically base the probable dose estimate on records from 
August 1985 to June 1990, when the Veteran was purportedly 
exposed to radiation.  

If no such records are available, the RO should continue to 
develop the Veteran's claim under the procedures provided in 
38 C.F.R. § 3.311, including requesting dose data and/or 
estimate(s) from the appropriate source(s), including the 
Defense Threat Reduction Agency (DTRA) (previously known as 
the Defense Nuclear Agency).  

Thereafter, the RO should forward this case to the VA Under 
Secretary for Benefits for appropriate action under 38 C.F.R. 
§ 3.311(c), to include an opinion from the VA Under Secretary 
for Health as to whether it is at least as likely as not that 
the Veteran's breast cancer was caused by her purported 
radiation exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the DTRA 
provide a new reconstructed radiation dose 
estimate for the Veteran, who asserts 
exposure from August 1985 to June 1990 
while serving as a dental technician.  The 
DTRA should clearly indicate that the 
reconstructed dose estimate was calculated 
using the revised methodology as a result 
of the May 8, 2003 report from the 
National Academies Press, A Review of the 
Dose Reconstruction Program of the Defense 
Threat Reduction Agency (2003).  

2.  After obtaining a reconstructed dose 
estimate, the RO should refer the claim to 
VA's Under Secretary for Benefits under 38 
C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See Wandel v. West, 11 
Vet. App. 200, 205 (1998).  If the RO is 
unable to obtain radiation dose data for 
the Veteran pursuant to numbered paragraph 
(2) above, the VA Under Secretary for 
Health should generate a radiation dose 
estimate.  In addition, an expert opinion 
from the Under Secretary for Health as 
contemplated in 38 C.F.R. § 3.311(c) or 
referral to an outside consultant for 
medical opinion as contemplated by 38 
C.F.R. § 3.311(d), as deemed appropriate, 
should be obtained as to whether sound 
scientific and medical evidence supports 
the conclusion that it is at least as 
likely as not that the Veteran's breast 
cancer resulted from exposure to radiation 
in service.  The expert should 
specifically address the findings of the 
March 2010 CHP referenced above and 
reconcile any discrepancies in estimations 
that may be found.  

3.  Then the RO should readjudicate the 
claim.  If the benefit sought on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and provide the Veteran and her attorney 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



			
	Keith W. Allen	K. Osborne
	                Veterans Law Judge                                    
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


